Mr. Justice Robb
delivered the opinion of the Court:
1. The court declined to rule that the fact that the plaintiff was burned in the course of the operation of the X-ray apparatus by the defendant, if the jury should find that fact to be established, was of itself evidence of negligence on the part of the defendant, and imposed upon him the burden of proving by a preponderance of the evidence that the plaintiff’s injury was not caused in whole or in part by his negligence, and granted the following prayer of the defendant: “The jury are instructed that the burden of proof is upon the plaintiff to establish by a fair preponderance of the evidence that the burn upon her back was caused by negligence on the part of the defendant in the manner in which he subjected her to exposure to the X-ray.”
*61It is well settled that the degree of skill and learning which a physician or surgeon is required to possess and exercise is that degree of skill and learning ordinarily possessed and exercised by members of his profession in the same line of practice in that locality. Sheldon v. Wright, 80 Vt. 298, 67 Atl. 807; State use of Janney v. Housekeeper, 70 Md. 162, 2 L.R.A. 587, 14 Am. St. Rep. 340, 16 Atl. 382; McDonald v. Harris, 131 Ala. 359, 31 So. 548; Pike v. Honsinger, 155 N. Y. 201, 63 Am. St. Rep. 655, 49 N. E. 760; Ely v. Wilbur, 49 N. J. L. 685, 60 Am. Rep. 668, 10 Atl. 358, 441; Boon v. Murphy, 108 N. C. 187, 12 S. E. 1032. Such also is the rule applied to those practising osteopathy. Wilkins v. Brock, 81 Vt. 332, 70 Atl. 572. The same rule applies to veterinary surgeons. Barney v. Pinkham, 29 Neb. 350, 26 Am. St. Rep. 389, 45 N. W. 694.
In Henslin v. Wheaton, 91 Minn. 219, 64 L.R.A. 126, 103 Am. St. Rep. 504, 97 N. W. 882, 1 A. & E. Ann. Cas. 19, which was an action against a physician for negligence and unskilfulness in operating an X-ray apparatus, whereby plaintiff was injured, it was held that the rule of liability in such a case is the same as that applied in other actions for malpractice; namely, “such reasonable care and skill as is usually given by physicians and surgeons in good standing.” In that case, the purpose of the application of the X-ray was to locate a foreign substance thought to be in plaintiff’s lungs.
Generally speaking, no inference of negligence can be drawn from the result of the treatment of a physician or surgeon. In the absence of special contract they are not insurers, and there must be evidence of negligence by witnesses qualified to testify. Wood v. Barker, 49 Mich. 295, 13 N. W. 597; Piles v. Hughes, 10 Iowa, 579. “If the maxim res ipsa loquitur were applicable to a case like this, and a failure to cure were held to be evidence, however slight, of negligence on the part of the physician or surgeon causing the bad result, few would be courageous enough to practise the healing art, for they would have to assume finan*62cial liability for nearly all ‘the ills that flesh is heir to.’ ” Ewing v. Goode, 78 Fed. 442.
There are exceptional cases where the result of an operation performed, if unexplained, may warrant an inference of negligence. Thus, evidence showing that after a broken ankle was reset, the anide was crooked and the ankle joint stiff, tends to prove negligence on the part of the physician in setting the ankle, which evidence should be submitted to the jury. Hickerson v. Neely, 21 Ky. L. Rep. 1257, 54 S. W. 842. The fact that a physician attending a woman at childbirth failed to remove all the placenta justifies, if unexplained, a conclusion of negligence. Moratzky v. Wirth, 67 Minn. 46, 69 N. W. 480.
The result of the above general rule is that, in an action for malpractice, the burden is always on the one alleging it, and even in exceptional cases, where a prima facie case is made out by proof of the operation and resultant injury, “the doctrine of res ipsa loquitur does not relieve plaintiff of the burden imposed upon him of establishing his case by a preponderance of the evidence.” Sullivan v. Capital Traction Co. 34 App. D. C. 358. When the defendant held himself out to the public as qualified in the use of the X-ray for the treatment and diagnosis of ailments, the law implied on his part the promise and duty to exercise reasonable skill and care in such use. In other 'words, that he would bring to bear in this particular branch of the profession the same degree of skill and care required of physicians and surgeons in other branches of the profession. In the absence of the defendant’s alleged statement to the plaintiff that “there was no more danger to her than to himself,” it would have been the duty of the court to have granted defendant’s request at the close of plaintiff’s evidence for a directed verdict, for, in the absence of that statement, there would have been no evidence of negligence. In Wilkins v. Brock, supra, the court said:. “The defendant Brock’s motion for a verdict should have been sustained, for, to warrant the finding of malpractice, it was necessary to have medical expert testimony to show it, and there was none; but, on the contrary, there was such testimony tending to show that the treatment was *63proper, and according to the principles and practice of osteopathy. It was not enough to show merely that the treatment was injurious, but it was necessary to go further, and to show by competent witnesses that the requisite care and skill was not exercised in giving it, for that was the only question, according to the plaintiff’s brief, and that was not done. Such is the doctrine of all the cases.”
Here there was no testimony that the instrument used by the defendant was out of repair, that the exposures were of too frequent periods or of too great duration. Neither is there any evidence of lack of skill. On the contrary, the defendant testified to his long experience in the use of such a machine, to the condition of the machine, and to the exact character of its use upon the plaintiff. In addition to this testimony, he introduced six physicians skilled in that particular branch of practice, whose testimony, without exception, negatived the charge of negligence. In that state of the case, the plaintiff received all, and possibly more than, the consideration to which she was entitled by being permitted to go to the jury at all.
Shockley v. Tucker, 121 Iowa, 456, 103 N. W. 360, was an action against a physician for negligence in the use of the X-rays in the treatment of appendicitis, and negligence in the application of the remedy. The court, “without elaborating the questions presented,” ruled that the fact that the plaintiff sustained an X-ray burn was of itself evidence of improper treatment. This conclusion is, we think, in conflict with the rule of other jurisdictions. The evidence in this record justifies the finding that the use of the X-ray in the diagnosis and treatment of human ills is recognized and practised by the medical profession. Such being the case, we see no reason why a different rule should apply to practitioners in this line than is applied to other practitioners. There was no error, therefore, in refusing plaintiff’s instruction and in granting the defendant’s.
2. The only other assignment necessary to be noticed based upon the refusal of the court to grant the following prayer: “If you believe, upon the evidence, that, in the ordinary and careful operation of the X-ray apparatus upon a woman by *64an operator having the requisite knowledge and skill enabling him to operate it with the utmost degree of safety, there is a possibility, which could not be foreseen by such an operator, of injury to the woman by reason of her condition or of any matter tending to predispose her to injury in consequence of such operation, and that such" possibility was known to the defendant, or, by proper study or inquiry, should have been known to him, it was his duty to inform the plaintiff of such possibility before he operated upon her; and if you further believe upon the evidence that he failed to perform such duty, or that, in the performance of the operation, he failed to exercise the skill and care required of him as such operator, and that the plaintiff was thereby injured, your verdict should be for the plaintiff.” There are at least two objections to this prayer, either of which would have justified its rejection. While it is a general rule that it is incumbent upon a physician properly to inform himself of the condition of his patient, that he may intelligently exercise the skill of his calling (Staloch v. Holm, 100 Minn. 276, 9 L.RA.(N.S.) 712, 111 N. W. 261), there is nothing in the record to justify the inference that the condition of the plaintiff when the defendant subjected her to X-ray exposures was such as to render her peculiarly liable to injury. Having been under treatment by a surgeon of recognized ability, and having been sent to the defendant by such surgeon, for the purpose named, we think the defendant, in the absence of anything warranting a contrary conclusion, was justified in relying upon the judgment of the surgeon.
Finding no error, the judgment must be affirmed, with costs.

Affirmed.

On application of the appellant, a writ of error to the Supreme Court of the United States was allowed April 13, 1910.